t c memo united_states tax_court estate of john kenly deceased betty b kenly personal representative petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in estate_tax on the theory that certain property titled in decedent's name was decedent's separately owned property only one- third of which passed to decedent's wife p contends that no deficiency in estate_tax exists because that property was community_property and decedent’s share passed to decedent's wife held the property in issue was decedent's separate_property gregory a robinson and donald w harris for petitioner katherine holmes ankeny for respondent memorandum findings_of_fact and opinion halpern judge respondent has determined a deficiency in federal estate_tax of dollar_figure and an accuracy related penalty of dollar_figure respondent’s determination_of_a_deficiency relates primarily to her determination that certain property was the separate_property of decedent john kenly decedent at the time of his death and was not community_property as a result of concessions made by respondent the only issue we must decide is whether the property in question was separate_property or community_property unless otherwise noted all section references are to the internal_revenue_code in effect at the time of decedent's death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulations of fact filed by the parties and accompanying exhibits are incorporated herein by this reference in the petition petitioner betty b kenly petitioner represents that her address is in meadview arizona decedent died intestate on date at the time of his death decedent was married to petitioner decedent and petitioner had been married for years and they had resided in arizona for all of that time decedent was also survived by two sons mark and rodney kenly and by several grandchildren the new mexico ranch in frank kenly decedent’s father bought a ranch in new mexico the new mexico ranch decedent did not pay any money toward the purchase of the new mexico ranch by statutory warranty deed recorded in the new mexico ranch was granted to frank kenly and john kenly as joint_tenants the recorded statutory warranty deed included the following statement which was signed by frank kenly and decedent statement of intention to create joint_tenancy frank kenly and john kenly hereby state that the effect of the foregoing deed has been explained to the sic and they hereby declare that it is their wish and intention that they take the property described in the deed as joint_tenants with the right_of_survivorship and not as community_property nor as tenants in common in frank kenly signed and recorded an affidavit stating that he and decedent were the owners of the new mexico ranch according to an exchange_agreement signed by frank kenly and decedent in decedent owned an undivided one-half interest in the new mexico ranch the divorce proceeding in date petitioner initiated an action for divorce from decedent the action by filing a complaint the complaint in an arizona court the divorce court petitioner was represented by counsel petitioner filed a financial statement with the divorce court the financial statement the financial statement contained a list of several properties that petitioner claimed were community_property the financial statement failed to list the new mexico ranch as community_property in the complaint petitioner requested that the divorce court order decedent to file an inventory of all community_property the divorce court so ordered in date decedent filed an answer to the complaint which included a list of community_property that list did not include the new mexico ranch petitioner made no objection to that omission the action was twice set for trial the action was not tried and was dismissed in date exchange of interest in new mexico ranch for interest in dunlap property in frank kenly and decedent's mother zona kenly bought property near dunlap road in phoenix arizona the dunlap property in decedent exchanged his interest in the new mexico property for frank kenly’s interest in the dunlap property the intent of decedent and frank kenly was that frank kenly divest himself of his interest in the dunlap property and decedent divest himself of his interest in the new mexico property attorney john hughes represented decedent in that exchange in a statutory quitclaim_deed executed in frank kenly conveyed his interest in the dunlap property to decedent in a replacement deed signed in frank kenly again quitclaimed his interest in the dunlap property to decedent in to insure that decedent had received all of frank kenly's interest in the dunlap property frank kenly conveyed his interest in an additional strip of land on the border of the dunlap property that conveyance was evidenced by a quitclaim_deed that identified decedent as the grantee on date decedent explained in an affidavit that since march of the date on which the interest of frank kenly was conveyed to your affiant your affiant and his mother zona kenly have paid the taxes on and have been in open and adverse possession of the additional strip of land in the former owners of the dunlap property executed a quitclaim_deed to correct title to the dunlap property that quitclaim_deed identified the donees as decedent and zona kenly in zona kenly and decedent sold a portion of the dunlap property the warranty deed that evidenced the sale identified the sellers as zona kenly an unmarried woman and john kenly husband of betty blair kenly dealing with his sole and separate_property exchange of acres in dunlap property for windmill ranch in zona kenly and decedent exchanged a 40-acre parcel of the dunlap property the 40-acre parcel for property in kingman arizona the windmill ranch in addition to that property the former owners of the windmill ranch assigned to zona kenly and decedent their rights under a lease the lease john hughes represented decedent in the exchange the title report prepared in connection with the exchange lists the insureds as zona kenly and decedent and states that the interest insured under the policy is a fee simple vested in zona kenly a widow and john kenly a married man as his sole and separate_property the sellers of the windmill ranch assigned the lease to zona kenly a divorced woman and john kenly as his sole and separate_property according to the warranty deed for the 40-acre parcel the sellers were zona kenly a widow and john kenly a married man dealing with his sole and separate_property the sellers of the windmill ranch by warranty deed conveyed title to that property to zona kenly a widow and john kenly a married man as his sole and separate_property on date petitioner had signed and recorded a disclaimer deed with respect to the 40-acre parcel that deed referred to petitioner as the undersigned and decedent as the spouse it stated the spouse has acquired title to description of the 40-acre parcel the property above described is the sole and separate_property of the spouse having been purchased with the separate funds of the spouse the undersigned has no past or present right title interest claim or lien of any kind or nature whatsoever in to or against said property this instrument is executed not for the purpose of making a gift to the spouse but solely for the purpose of clearly showing of record that the undersigned has and claims no interest in and to said property now therefore in consideration of the premises the undersigned does hereby disclaim remise release and quit-claim unto the spouse and to the heirs and assigns of said spouse forever all right title interest claim and demand which the undersigned might appear to have in and to the above described property exchange of acres in dunlap property for portion of bard property in date zona kenly and decedent exchanged an 80-acre parcel of the dunlap property the 80-acre parcel for acres of property in bard california the 794-acre bard parcel in this triangular exchange phoenix commerce center venture venture bought the 794-acre bard parcel from mr conley and venture exchanged it with zona kenly and decedent for the 80-acre parcel of the dunlap property the sales_price for the 80-acre parcel was dollar_figure according to the warranty deed for the 80-acre parcel the sellers were zona kenly a divorced woman and john kenly a married man dealing with his sole and separate_property according to the grant deed for the 794-acre bard parcel the buyers were zona kenly a divorced woman and john kenly a married man dealing with his sole and separate_property the escrow instructions involved in the exchange of the 80-acre parcel and the 794-acre bard parcel identified the sellers of the 80-acre parcel and the purchasers of the 794-acre bard parcel as zona kenly a divorced woman and john kenly a married man dealing with his sole and separate_property the title insurance_policy covering the 794-acre bard parcel identified the owners of that parcel as zona kenly a divorced woman and john kenly a married man dealing with his sole and separate_property in date petitioner signed a quitclaim_deed to decedent with respect to the 794-acre bard parcel in petitioner signed a quitclaim_deed with respect to the 80-acre parcel in zona kenly and decedent agreed to lease the acre bard parcel to tanimura antle inc tanimura antle from date to date for a total rent of dollar_figure according to the lease agreement the lessors were john kenly and zona kenly dealing with their sole and separate_property purchase of additional parcel of bard property in zona kenly and decedent bought an additional acres of property in bard california the 125-acre bard parcel the 794-acre bard parcel and the 125-acre bard parcel together will be referred to as the bard property for dollar_figure before completing the purchase of the 125-acre bard parcel decedent and zona kenly made a counteroffer to the sellers of that parcel that counteroffer identified the offerors to include john kenly husband of betty kenly dealing with his sole and separate_property and zona kenly a widow according to the terms of that sale the buyers made a downpayment of dollar_figure and gave a promissory note for dollar_figure zona kenly made the downpayment with a check drawn on her checking account in the amount of dollar_figure zona kenly and decedent signed a promissory note for dollar_figure for the balance of the purchase_price the escrow instructions relating to the purchase of the 125-acre bard parcel identified the buyers of the 125-acre bard parcel as decedent and zona kenly stated that zona kenly was a widow and stated that decedent was dealing with his sole and separate_property the sellers of the 125-acre bard parcel by warranty deed conveyed title to that property to john kenly husband of betty kenly as his sole and separate_property and sic zona kenly a widow in petitioner signed and recorded a disclaimer deed with respect to the 125-acre bard parcel that deed referred to petitioner as the undersigned and decedent as the spouse and stated the spouse has acquired title to description of the 125-acre bard parcel the property above-described is the sole and separate_property of the spouse having been purchased with the separate funds of the spouse the undersigned has no past or present right title interest claim or lien of any kind or nature whatsoever in to or against said property this instrument is executed not for the purpose of making a gift to the spouse but solely for the purpose of clearly showing of record that the undersigned has and claims no interest in and to said property now therefore in consideration of the premises the undersigned does hereby disclaim remise release and quitclaim unto the spouse and to the heirs and assigns of said spouse forever all right title interest claim and demand which the undersigned might appear to have in and to the above described property note the parties are cautioned that by completing and executing this document legal rights duties and obligations are created by signing the parties acknowledge that they have been advised to seek and obtain independent legal counsel to all matters contained in the within document prior to signing same and that said parties have obtained advice or choose to proceed without same in zona kenly and decedent executed a new lease agreement with tanimura antle leasing the bard property from date to date for a total rent of dollar_figure according to the lease agreement the lessors were john kenly and zona kenly c o windmill ranch box sandy route kingman arizona dealing with their sole and separate_property decedent’s acquisition of zona’s interest in bard property decedent and zona kenly were partners in the windmill ranch partnership the partnership the partnership managed the bard property and the windmill ranch in date decedent and zona kenly received a proposal to purchase the bard property and the windmill ranch zona kenly did not want to receive cash but instead wanted to receive a substitute property as a result on date by a document titled memorandum agreement of reduction of partnership_interest zona reduced her interest in the partnership to percent in consideration for receiving the windmill ranch the intended results were that decedent would own percent of the bard property and zona would own percent of the windmill ranch according to the warranty deed granting the windmill ranch to zona kenly the grantors were windmill ranch partnership and john kenly husband of betty kenly dealing with his sole and separate_property decedent died before he could complete a sale of the bard property california ancillary probate proceeding decedent died intestate michael hughes was attorney for petitioner in her capacity as personal representative of decedent michael hughes and his father attorney john hughes advised decedent's children rodney kenly and mark kenly that the bard property was community_property in date rodney kenly and mark kenly each renounced any intestate share in decedent's_estate the documents evidencing their renunciation were prepared by michael hughes by letter dated date phillip j krum jr a california attorney advised michael hughes of certain options concerning the disposition of the bard property in pertinent part the letter stated under our corporations code a partnership_interest is classified as personal_property while it is sometimes necessary to probate personal_property belonging to a decedent who was not domiciled in california california will apply the law of the decedent's domicile for purposes of determining intestate_succession accordingly if we take the view that title to the property in bard was really held by the partnership rather than in tenancy-in-common california will apply arizona law as i understand it from our earlier conversation then the decedent’s children would in effect take of decedent’s partnership_interest on the other hand if we can take the position that the property was not at the time of the decedent’s death truly a partnership asset but was held as title reflects by the decedent as tenants-in-common with his mother then california law will apply and if the decedent’s interest is community that interest will pass entirely to the spouse on date petitioner filed a spousal property petition in the superior court of california county of imperial the california court averring that the bard property was community_property the petition also requested the california court to determine that a one-half interest in the bard property passed from decedent to petitioner by intestate_succession and to confirm that the remaining one-half interest was petitioner’s in her own right a hearing was scheduled for date notice of hearing was given to petitioner and to decedent's two sons mark and rodney kenly no notice was given to any of decedent's grandchildren a hearing was held on date no one asked to be heard and no one opposed the petition the petition was granted the judge finding that petitioner was the surviving_spouse and that the described property passes to her the estate_tax_return petitioner included one-half of the value of the bard property in the gross_estate as decedent's interest in that property petitioner then deducted the value of that interest as property passing to decedent's spouse thus none of the value of the bard property was included in decedent's taxable_estate i introduction opinion decedent died intestate on date survived by his wife petitioner two sons and grandchildren decedent possessed an interest in certain california real_property the a full transcript of the hearing is as follows the court john kenly mr krum that matter is ready your honor the court is there anyone who wishes to be heard in the petition of betty kenly to survive under spousal property petition to the property of her husband john kenly mr krum your honor for the record perhaps the court will note that betty kenly is present today as is mark kenly the son the court anyone who wishes to oppose this petition the record will show no appearances everything appears to be in order the petition is granted the court finds that betty kenly is the surviving_spouse and the described property passes to her mr krum thank you your honor bard property at the time of his death we must decide whether at the time of decedent's death the interest in the bard property was decedent’s separate_property or community_property ii relevant law a state law we look to state law to determine property rights 54_tc_633 citing 387_us_456 the realty of a decedent is disposed of in accordance with the laws of the state in which it is located in re herbert’s estate p 2d cal ct app cf cal civ code sec_755 west real_property within this state is governed by the law of this state except where the title is in the united_states the bard property is located in california and consequently we must look to california law to determine how it passed on decedent’s death if the bard property was decedent's separate_property then one-third of his interest in that property passed to petitioner under the intestate_succession law the record is ambiguous as to whether at the time of decedent's death the bard property was owned by the windmill ranch partnership the partnership petitioner clearly believes that the bard property was not owned by the partnership although she has not proposed a finding to that effect at trial respondent's counsel stated that she had no knowledge that the bard property had ever been deeded to the partnership we shall assume without deciding that the bard property was not owned by the partnership of the state of california cal prob code sec_6401 west if the bard property was community_property then petitioner owned one-half of the property in her own right and received the other half pursuant to the california intestate_succession law cal prob code sec west upon the death of a married_person one-half of the community_property belongs to the surviving_spouse and the other half belongs to the decedent cal prob code sec_6401 west as to community_property the intestate share of the surviving_spouse is the one-half of the community_property that belongs to the decedent under section see also in re estates of spear p 2d ariz ct app surviving_spouse owns one-half of the community_property outright and this one- half ownership_interest is not a part of the decedent spouse's estate in relevant part the california probate code sec_28 and c west states that the term community_property means b all property wherever situated and all real_property situated in this state heretofore acquired during the marriage by a married_person while domiciled elsewhere that is community_property under the laws of the place where the acquiring spouse was domiciled at the time of its acquisition c all real_property situated in this state acquired during the marriage by a married_person in exchange for real_property wherever situated that is community_property under the laws of the place where the acquiring spouse was domiciled at the time the property so exchanged was acquired decedent was domiciled in arizona at all times here relevant so that we must look to arizona law to determine the applicable community_property law if the bard property was community_property under the laws of arizona or was acquired in exchange for property that was community_property under the laws of arizona then it is community_property under the laws of california we must ascertain the law of arizona as the highest court of the state would apply it 387_us_456 under arizona law property acquires its character as community or separate_property at the time of its acquisition potthoff v potthoff p 2d ariz ct app bender v bender p 2d ariz ct app myrland v myrland p 2d ariz ct app property received by one spouse as a gift is the separate_property of that spouse ariz rev stat ann sec that ownership does not change except by operation of law or through an agreement between husband and wife potthoff v potthoff p 2d pincite in certain cases the character of a spouse's separate_property may be changed to community_property if the circumstances clearly demonstrate that that spouse intended to effect a change in the status of his separate_property moser v moser p 2d ariz ct app citing beam v bank of america p 2d cal where one spouse exchanges his separate_property for new property the new property remains his separate_property nace v nace p 2d ariz property purchased during marriage with separate_property remains such b the federal estate_tax the federal estate_tax law requires that there shall be included in the value of the gross_estate the value of all property to the extent of the decedent’s interest therein at the time of his death sec_2033 in determining the value of the taxable_estate there is allowed a deduction for the value of any interest in property that is included in the gross_estate and that passes from the decedent to the surviving_spouse sec_2056 one-half of the value of property held in community that being the decedent's interest in the property is includable in a decedent's gross_estate 674_f2d_761 9th cir the surviving spouse's one-half interest in community_property is excluded from the gross_estate see also 62_tc_84 4_tc_125 property passing to the surviving_spouse by intestate_succession qualifies for the deduction provided for in sec_2056 the marital_deduction sec_20_2056_c_-1 estate_tax regs thus if we find that the bard property was decedent’s separate_property the full value of that property is includable in the gross_estate and the marital_deduction equals one-third if we find that the bard property was community_property then only one-half of the value of that property is includable in the gross_estate and the marital_deduction equals that one-half petitioner bears the burden_of_proof rule a iii analysis a introduction the parties agree that decedent’s ownership of the bard property can at least in major part be traced back to decedent’s ownership of an interest in the new mexico ranch we must decide whether the new mexico ranch was community_property or separate_property in decedent's hands at the time he acquired his interest therein if decedent acquired his interest in the new mexico ranch as separate_property we must determine whether on brief petitioner states the evidence shows that the bard ranch property was acquired in exchange for dunlap property in arizona which was exchanged for the new mexico ranch property in new mexico petitioner ignores the fact that acres of the bard property was acquired by purchase petitioner has neither averred nor proposed as a finding of fact that any of the purchase_price of that acres was paid with community funds indeed we have found that a substantial portion of the purchase_price was paid_by decedent’s mother that of course suggests a gift to decedent we assume from petitioner’s failure to plead or propose facts consistent with decedent’s purchase of his interest in the property with community funds that petitioner relies solely on the argument that although not initially community_property decedent’s interest in the acre tract subsequently became community_property if petitioner intends any other argument she has failed either to propose a factual predicate therefor or to state such argument we shall consider only the argument petitioner made it was converted to community_property if the new mexico ranch was not converted to community_property we must determine whether any of the property for which it was exchanged or the 125-acre bard parcel4 was converted to community_property petitioner argues for any alternative that would make the bard property community_property b california ancillary probate proceeding following decedent’s death petitioner filed a spousal property petition in the superior court of california county of imperial the california court averring that the bard property was community_property petitioner also requested the california court to determine that a one-half interest in the bard property passed from decedent to petitioner by intestate_succession and to confirm that the remaining one-half property interest was petitioner’s in her own right the petition was granted the judge finding that petitioner was the surviving_spouse and that the described property passes to her petitioner relies on the determinations of the california court to support her argument that the bard property was community_property respondent argues that the determinations of the california court do not bind this court relying on 387_us_456 we agree with respondent see supra note the lesson of 387_us_456 is that respondent having been absent from the state court_proceeding that established rights to the decedent’s property is entitled to her day in federal court unless she could not there prevail the california court did not explain the basis of its determination sec_5 we do not know whether the california court was determining a question of california law as to community_property or was relying on the unopposed averments made by petitioner that the bard property was community_property therefore we cannot rule out that respondent had she been present in the california court would have prevailed in opposing petitioner’s claim that the bard property was community_property the situation here is not unlike the situation we faced in 54_tc_633 bosch applied state court decision concerning ownership of property of decedent including community_property not determinative on the record before us there is no explanation of how and why the state court reached its decision we conclude that we are not bound by the determinations of the california court and we will not follow those determinations c decedent’s acquisition of an interest in the new mexico ranch decedent acquired an interest in the new mexico ranch when that property was bought and paid for by decedent’s father the see supra note property was granted to decedent and his father as joint_tenants and petitioner was not a grantee decedent paid nothing towards the purchase_price of the property which suggests that he received his interest in the property as a gift from his father petitioner testified that she and decedent worked at the new mexico ranch for five or six summers after the ranch was acquired by decedent and his father she testified that she did not consider that work as liquidating a debt to decedent’s father for decedent’s interest in the property she testified that probably nothing would have happened if she and decedent had not worked at the property petitioner has failed to prove that decedent’s father did not make a gift to decedent and to decedent alone of decedent’s interest in the new mexico ranch section of arizona revised statutes annotated provides all property acquired by either husband or wife during the marriage except that which is acquired by gift devise or descent is the community_property of the husband and wife implicitly property acquired by gift to one spouse alone is the separate_property of that spouse decedent’s interest in the new mexico property was acquired by gift to decedent and for that reason was not upon its acquisition community_property d decedent did not change the character of his interest in the new mexico property or any of the successor properties to community_property decedent’s ownership of the bard property can for the most part be traced through a series of exchanges to his ownership of an interest in the new mexico ranch hereafter the bard property and its predecessors the windmill ranch and the dunlap property but not the new mexico ranch will be referred to as the successor properties we have determined that upon acquisition decedent’s interest in the new mexico ranch was his separate_property under arizona law when one spouse uses separate_property to purchase new property the new property remains separate_property nace v nace p 2d pincite thus unless the character of decedent’s interest in either the new mexico property or any of the successor properties changed to a community interest the bard property was decedent’s separate_property petitioner has failed to show such a change the various deeds and other documents set forth or discussed in our findings_of_fact speak against a change john hughes who represented decedent and petitioner in certain of the transactions here involved testified that decedent had told him that decedent’s interests in the new mexico ranch and dunlap property were community_property on the other hand robert harman a real_estate broker who brokered the exchange of the dunlap property for the bard property and the purchase of the 125-acre bard parcel testified that decedent had told him that his interests in those properties were to be his sole and separate interests petitioner testified that she believed that she had a community interest in the new mexico ranch and the successor properties yet she failed to list the new mexico property in the financial statement filed with the divorce court during the course of the divorce proceeding she initiated moreover she did not object when decedent failed to list that property in the inventory of community_property he filed with the divorce court petitioner testified that she performed bookkeeping and other management services in connection with the operation of the partnership that testimony does not lend support to her argument that the character of the new mexico ranch and the successor properties was changed to community_property the performance of services by one spouse will not standing alone effect a change in character of the other spouse's separate_property myrland v myrland p 2d pincite husband performed services for his wife's business one of the assets of which was the wife's separately owned real_property held husband's performance of services did not change the character of the real_property to community_property horton v horton p ariz fact that husband helped construct a building on the wife's separately owned real_estate does not transmute the building or the real_estate into community_property based on the evidence before us we are unable to conclude that decedent intended to or did change the character of his interest in the new mexico property or any of the successor properties to community_property petitioner has failed to carry her burden of proving such a change we find as an ultimate fact that the bard property was decedent’s separate_property at the time of his death e conclusion the new mexico ranch was decedent's separate_property petitioner has not persuaded us that the character of either that property or the successor properties changed during decedent's lifetime therefore decedent's interest in the bard property was decedent's separate_property on the date of his death and therefore the value of that property is includable in his gross_estate petitioner received a one-third interest in that property under the intestate_succession laws of the state of california and only the value of that one-third interest is deductible in computing the taxable_estate decision will be entered under rule
